Exhibit 10.1

Execution Version

TAX RECEIVABLE AGREEMENT AMENDMENT

This Tax Receivable Agreement Amendment (the “Agreement”) is entered into as of
January 5, 2020, by and among The Habit Restaurants, Inc., a Delaware
corporation (the “Company”), The Habit Restaurants, LLC, a Delaware limited
liability company (“Opco LLC”), KarpReilly, LLC, a Delaware limited liability
company (the “KarpReilly Representative”), and certain LLC Unit Holders listed
on Annex A (collectively, the “Parties”).

RECITALS

WHEREAS, the Company, Opco LLC, the wholly-owned subsidiaries of the Company,
and certain other persons entered into that certain Tax Receivable Agreement,
dated as of November 25, 2014 (the “TRA”);

WHEREAS, the Company, YUM! Brands, Inc., a North Carolina corporation
(“Parent”), and YEB Newco Inc., a Delaware corporation entered into that certain
Agreement and Plan of Merger, dated as of January 5, 2020 (the “Merger
Agreement”);

WHEREAS, Article IV of the TRA provides for an Early Termination Payment in the
event of a Change in Control;

WHEREAS, Section 4.3 of the TRA provides the method for calculating the Early
Termination Payment required under Article IV;

WHEREAS, the Company shall make payments contemplated by the TRA for the 2019
taxable year in connection with the consummation of the transactions
contemplated by the Merger Agreement (which payments are listed on Annex B
hereof under the heading “Amount Payable in Respect of the 2019 Taxable Year”),
and the Early Termination Payment contemplated herein is in addition to, not in
lieu of, those payments;

WHEREAS, the Company desires to amend the amount of payments owed to each person
entitled to payments under the TRA (each such person, an “LLC Unit Holder”),
including the obligations under Article IV of the TRA, and each LLC Unit Holder
will accept payment of the amounts set forth on Annex B hereof and will release
the Company from all further obligations under the TRA, as specified in this
Agreement; and

WHEREAS, pursuant to Section 7.5(b) of the TRA, the Parties desire to amend the
TRA pursuant to its terms.

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Parties
hereby agree as follows:

1. Definitions; References. Unless otherwise specifically defined herein, each
capitalized term used herein but not otherwise defined herein shall have the
meaning assigned to such term in the TRA. To the extent there is a conflict or
inconsistency between the terms of this Agreement and the terms of the TRA
(prior to giving effect to this Agreement), this Agreement shall constitute an
amendment of the TRA.

2. TRA Acceleration. The Parties agree that the consummation of the transactions
contemplated by the Merger Agreement will give rise to a Change in Control as
defined in the TRA (such Change in Control, the “MA Change in Control”).
Furthermore, the Parties agree that the TRA shall be terminated in its entirety
upon payment of the Termination Payments (defined below), and thereafter no
party shall have any further obligations under the TRA other than those
obligations set forth in this Agreement.

 

1



--------------------------------------------------------------------------------

3. Payment. The Parties agree that the Company shall make an Early Termination
Payment and a payment in respect of the 2019 taxable year to each LLC Unit
Holder listed on Annex B, on the date of and immediately after the consummation
of the Closing (as that term is defined in the Merger Agreement) of the Merger,
equal to the amount reflected opposite such person’s name on Annex B of this
Agreement under the heading “Total Termination Payment” (the Early Termination
Payment together with the amount payable in respect of the 2019 taxable year in
respect of each LLC Unit Holder, the “Termination Payment” and collectively for
all of the LLC Unit Holders, the “Termination Payments”). Annex B shall not be
amended, modified or otherwise adjusted without the prior written consent of all
of the Parties affected by such amendment. Prior to the Closing (as that term is
defined in the Merger Agreement), the KarpReilly Representative and each such
LLC Unit Holder shall provide to the Company the bank account information where
the Termination Payments shall be sent by wire transfer. The KarpReilly
Representative and each LLC Unit Holder hereby waives its right to receive any
schedules, notices and documentation described in Article II or Article IV of
the TRA relating to the calculation and payment of any Termination Payment. Upon
receipt by an LLC Unit Holder of its respective Termination Payment, the Company
shall have no further obligation under the TRA to such LLC Unit Holder or any
other person claiming through such LLC Unit Holder on account of such LLC Unit
Holder’s interest in the TRA, and each LLC Unit Holder hereby releases, remises
and forever discharges the Company, its Affiliates and its and their respective
shareholders, directors, officers and employees from any such obligation under
the TRA, except as provided below in Paragraph 7 and except for such LLC Unit
Holder’s right to receive its Termination Payment as established pursuant to
this Agreement. Without limiting the generality of the foregoing, the LLC Unit
Holders agree that payment to an LLC Unit Holder of such LLC Unit Holder’s
Termination Payment hereunder shall satisfy the Company’s obligation to pay such
LLC Unit Holder’s Early Termination Payment arising from the MA Change in
Control for purposes of the TRA and the amount payable in respect of the 2019
taxable year.

4. Intended Tax Treatment. Consistent with the terms of the TRA, the payments to
an LLC Unit Holder contemplated hereunder are intended to be treated for all tax
purposes as additional consideration for the acquisition by the Company of Units
from such applicable LLC Unit Holder, unless otherwise required by law to be
treated as imputed interest, as reasonably determined by the Company, and none
of the Company, any of its affiliates or any of the Parties, will take a
position for tax reporting purposes inconsistent therewith, except upon a final
determination by an applicable taxing authority. The Company will promptly
provide the KarpReilly Representative with such additional information and
assistance as the KarpReilly Representative may reasonably request in connection
with tax reporting matters relating to the payments contemplated by this
Agreement and the Merger Agreement.

5. Agreement Termination. This Agreement shall terminate and be of no force and
effect upon (i) the termination of the Merger Agreement pursuant to its terms,
(ii) an amendment to the Merger Agreement that changes the price payable per
share of Class A Common Stock or (iii) a Change in Control shall occur other
than in connection with the transactions contemplated by the Merger Agreement.
For the avoidance of doubt, the termination of this Agreement shall not by
itself constitute a termination of the TRA.

6. No Transfers or Exchanges. Notwithstanding anything in the TRA or the LLC
Agreement, none of the LLC Unit Holders may directly or indirectly Transfer (as
defined in the LLC Agreement) all or any portion of such LLC Unit Holder’s
interest in the TRA or this Agreement (whether by transfer of the LLC Units held
by such LLC Unit Holder or otherwise), other than an Exchange (as defined in the
LLC Agreement) pursuant to Section 3.9(a)(iii) of the LLC Agreement in
connection with the consummation of the transactions contemplated by the Merger
Agreement.

7. Tax Matters.

(a) Following the Closing, the Company shall cause Opco LLC to, at its expense,
prepare or cause to be prepared and file or cause to be filed any Tax Returns
(within the meaning of the Merger Agreement) required to be filed by it for any
taxable period beginning on or before the Closing date (such period, a
“Pre-Closing Tax

 

2



--------------------------------------------------------------------------------

Period”) to the extent that (i) Opco LLC is treated as a pass-through entity for
purposes of such Tax Return and (ii) the results of operations reflected on such
Tax Returns are also reflected on the Tax Returns of the beneficial owners of
Opco LLC (such Tax Return, a “Pre-Closing Tax Return”). All Pre-Closing Tax
Returns of Opco LLC shall be prepared, and any positions and elections relating
thereto made, in a manner consistent with the prior practice of Opco LLC, except
as otherwise required by law.

(b) Following the Closing, except as may otherwise be required by law, the
Company and its Subsidiaries shall not, without the prior written consent of the
KarpReilly Representative (not to be unreasonably withheld, conditioned or
delayed) (i) file an amended Pre-Closing Tax Return with respect to Opco LLC for
any Pre-Closing Tax Period, (ii) change any method of accounting for Opco LLC
with respect to a Pre-Closing Tax Period that would require Opco LLC to file an
amended Pre-Closing Tax Return or (iii) make any income tax election with
retroactive effect to a Pre-Closing Tax Period that would require Opco LLC to
file an amended Pre-Closing Tax Return, in each case, other than as would not
result in a disproportionate and material adverse impact on all of the LLC Unit
Holders (other than the Company and its Subsidiaries) relative to the Company
and its Subsidiaries.

(c) The Company and its Subsidiaries shall cause Opco LLC to be treated as a
regarded partnership for U.S. federal income tax purposes through the date of
the Closing.

(d) The Parties agree that, to the extent practicable, distributive shares of
items of income, gain, loss, deduction and credit of Opco LLC and its
Subsidiaries will be determined for U.S. federal and applicable state and local
income tax purposes based on the “closing of the books” method as described in
Section 706(d)(1) of the Code and Treasury Regulation Section 1.706-1(c) (and
corresponding provisions of state or local income tax law where applicable) as
of the end of the date of the Closing.

8. Representations and Warranties of the Company. The Company represents and
warrants to the KarpReilly Representative and the LLC Unit Holders as follows
(which representations and warranties shall survive until the expiration of the
applicable statute of limitations):

(a) Authorization of Transaction. The Company has all requisite corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery by the Company of this
Agreement and the performance by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action on the part of the
Company. This Agreement has been duly and validly executed and delivered by the
Company and constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, fraudulent transfer, moratorium, or similar laws, legal
requirements and judicial decisions from time to time in effect which affect
creditors’ rights generally.

(b) Non-contravention. Neither the execution and delivery by the Company of this
Agreement, nor the consummation by the Company of the transactions contemplated
hereby, will (i) conflict with or violate any provision of the organizational
documents of the Company, (ii) require on the part of the Company any notice to
or filing with, or any permit, authorization, consent or approval of, any
governmental entity or (iii) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to the Company or any of its properties
or assets.

(c) No Additional Representations. The Company acknowledges that no person has
made any representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the KarpReilly Representative and the
LLC Unit Holders furnished or made available to the Company and its
representatives except as expressly set forth in this Agreement, the Merger
Agreement or any Voting Agreement (as defined in the Merger Agreement).

 

3



--------------------------------------------------------------------------------

9. Representations and Warranties of the KarpReilly Representative and the
unitholders of Opco LLC party to this Agreement. Each of the KarpReilly
Representative and each LLC Unit Holder listed on Annex A represents and
warrants to the other Parties hereto as follows (which representations and
warranties shall survive until the expiration of the applicable statute of
limitations):

(a) Authorization of Transaction. Such Party has all requisite power and
authority (corporate or otherwise) to execute and deliver this Agreement and to
perform its obligations hereunder. The execution and delivery by such Party of
this Agreement and the performance by such Party of this Agreement and the
consummation by such Party of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action on the part of
such Party. This Agreement has been duly and validly executed and delivered by
such Party and constitutes a valid and binding obligation of such Party and each
other person entitled to payment under the TRA, enforceable against such Party
and each other person entitled to payment under the TRA in accordance with its
terms, except as such enforcement may be limited by general equitable principles
or by applicable bankruptcy, insolvency, fraudulent transfer, moratorium, or
similar laws, legal requirements and judicial decisions from time to time in
effect which affect creditors’ rights generally. The KarpReilly Representative
and the LLC Unit Holders listed on Annex A collectively constitute a “majority
of LLC Unit Holders party to the” TRA within the meaning of Section 7.5(b) of
the TRA, as of the date hereof.

(b) Entitlement to Payment. Such Party is the record and beneficial owner of,
and is entitled to the amount of, the payments to be made hereunder set forth
opposite its name on Annex B, free and clear of all liens and encumbrances.

(c) Non-contravention. Neither the execution and delivery by such Party of this
Agreement, nor the consummation by such Party of the transactions contemplated
hereby, will (i) conflict with or violate any provision of the organizational
documents of such Party, (ii) require on the part of such Party any notice to or
filing with, or any permit, authorization, consent or approval of, any
governmental entity or (iii) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to such Party or any of its properties or
assets.

(d) No Additional Representations. Such Party acknowledges that no person has
made any representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the Company furnished or made
available to such Party and its representatives except as expressly set forth in
this Agreement, the Merger Agreement or any Voting Agreement (as defined in the
Merger Agreement).

10. Third Party Beneficiary. The Parties agree that Parent is an express third
party beneficiary of this Agreement and this Agreement is enforceable by Parent
in all respects. None of the provisions of this Agreement may be amended,
modified or otherwise adjusted, and this Agreement may not be terminated other
than pursuant to Paragraph 5 or waived in any respect, by any Party without the
prior written consent of Parent (which consent may be withheld by Parent in its
sole discretion).

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the undersigned has executed this Agreement as of the day
and year first above written.

The Habit Restaurants, Inc.

a Delaware corporation

 

By:   /s/ Russell W. Bendel Name:   Russell W. Bendel Title:   Chief Executive
Officer

The Habit Restaurants, LLC

a Delaware limited liability company

 

By:   /s/ Russell W. Bendel Name:   Russell W. Bendel Title:   Chief Executive
Officer

 

 

[Signature Page to TRA Amendment]



--------------------------------------------------------------------------------

Bendel Family Trust

 

By:   /s/ Russell W. Bendel Name:   Russell W. Bendel Title:   Trustee

 

 

 

[Signature Page to TRA Amendment]



--------------------------------------------------------------------------------

By:   /s/ Ira Fils Name:   Ira Fils

 

 

[Signature Page to TRA Amendment]



--------------------------------------------------------------------------------

KarpReilly GP, LLC

 

By:   /s/ Chris Reilly Name:   Chris Reilly Title:   Authorized Signatory

KarpReilly Investments, LLC

 

By:   /s/ Chris Reilly Name:   Chris Reilly Title:   Authorized Signatory

KarpReilly HB Co-Invest, LLC

By: KarpReilly GP, LLC

Its: Managing Member

 

By:   /s/ Chris Reilly Name:   Chris Reilly Title:   Authorized Signatory

 

[Signature Page to TRA Amendment]



--------------------------------------------------------------------------------

525 Fifth Avenue Fund, L.P.

By: J.P. Morgan Investment Management Inc., as Investment Advisor

 

By:   /s/ Tyler A. Jayroe Name:   Tyler A. Jayroe Title:   Managing Director

PEG U.S. Direct Corporate Finance Institutional Investors III LLC

By: J.P. Morgan Investment Management Inc., as Investment Advisor

 

By:   /s/ Tyler A. Jayroe Name:   Tyler A. Jayroe Title:   Managing Director

PEG U.S. Pooled Corporate Finance Institutional Investors III LLC

By: JPMorgan Chase Bank, N.A., as Investment Advisor

 

By:   /s/ Tyler A. Jayroe Name:   Tyler A. Jayroe Title:   Managing Director

 

[Signature Page to TRA Amendment]